           IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

SUSAN MARIE HUNTER,

              Plaintiff,

v.                                          Case No. 1:18cv220-MW/CAS

GARY R. JONES
and
JESSICA J. LYUBLANOVITS,

            Defendants.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 5, and has also reviewed de novo Plaintiff’s pro se Notice of Cause

and Statement of Case which this Court has construed as objections to the report and

recommendation, ECF No. 6. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The in forma pauperis motion, ECF

No. 2, is GRANTED, but the Complaint, ECF No. 1, is DISMISSED for failure to state a claim

upon which relief may be granted and because Plaintiff’s claim against Defendant Jones is barred

by absolute immunity.” The Clerk shall close the file.

      SO ORDERED on November 19, 2018.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
